DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,329. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace (underlined) or omit (strikethrough) limitations that are obvious variants indicated by the underlined/strikethrough portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 17/249336
US Patent 10,970,329
1. A method comprising: generating, by one or more processors, corpus data from a set of features of a collection of media content items, 





the corpus data comprising a set of textual n- grams identified in the set of features; 
determining, by the one or more processors, a set of candidate graphical elements for the collection of media content items based on the set of textual n- grams from the corpus data, based on a set of first mappings that maps at least one textual n-gram in the set of textual n-grams to a first graphical element, and based on a set of second mappings that maps at least the first graphical element to a second graphical element, the second graphical element being determined to be one candidate graphical element in the set of candidate graphical elements; determining, by the one or more processors, a set of prediction scores corresponding to the set of candidate graphical elements based on the set of features of the collection of media content items; 




selecting, by the one or more processors, a set of predicted graphical elements, from the set of candidate graphical elements, based on the set of prediction scores;
 and providing, by the one or more processors, the set of predicted graphical elements in association with the collection of media content items.

2. The method of claim 1, wherein the set of candidate graphical elements includes at least one of an emoticon or an emoji.

3. The method of claim 1, further comprising: tuning, by the one or more processors, the determining the set of prediction scores based on the set of features by adjusting at least one weight used in calculating a prediction score for at least one graphical element in the set of candidate graphical elements.

4. The method of claim 1, wherein the set of features further comprises at least one of a caption or a particular graphical element associated with the collection of media content items.

5. The method of claim 1, further comprising: generating, by the one or more processors, the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on data that provides a Unicode standard description for the first graphical element.

6. The method of claim 1, further comprising: generating, by the one or more processors, the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on co-occurrences of the first graphical element and the at least one textual n-gram with respect to at least one other collection of media content items.

7. The method of claim 1, wherein the set of second mappings maps two or more graphical elements together.

8. The method of claim 7, further comprising: generating, by the one or more processors, the set of second mappings mapping two or more graphical elements together based on the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element.

9. The method of claim 7, wherein the determining the set of candidate graphical elements based on the corpus data and further based on the set of first mappings and the set of second mappings comprises replacing at least a graphical element portion of a particular textual n-gram, in the set of textual n-grams, with a particular graphical element according to the set of second mappings to produce a modified textual n-gram, the set of candidate graphical elements including the modified textual n-gram.

10. The method of claim 1, wherein the determining the set of candidate graphical elements based on the corpus data and further based on the set of first mappings comprises replacing at least a term portion of a particular textual n-gram, in the set of textual n-grams, with a particular graphical element according to the set of first mappings to produce a modified textual n-gram, the set of candidate graphical elements including the modified textual n-gram.

11. The method of claim 1, wherein the corpus data further comprises a set of frequency probability scores corresponding to the set of textual n-grams.

12. The method of claim 11, wherein the determining the set of prediction scores corresponding to the set of candidate graphical elements based on the set of features comprises using a term frequency-inverse document frequency (TF-IDF) algorithm to determine the set of prediction scores based on the set of frequency probability scores from the corpus data.

13. A system comprising: one or more processors; and one or more machine-readable mediums storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: generating corpus data from a set of features of a collection of media content items, 






the corpus data comprising a set of textual n-grams identified in the set of features; determining a set of candidate graphical elements for the collection of media content items based on the set of textual n-grams from the corpus data, based on a set of first mappings that maps at least one textual n-gram in the set of textual n- grams to a first graphical element, and based on a set of second mappings that maps at least the first graphical element to a second graphical element, the second graphical element being determined to be one candidate graphical element in the set of candidate graphical elements; 
determining a set of prediction scores corresponding to the set of candidate graphical elements based on the set of features of the collection of media content items; 



selecting a set of predicted graphical elements, from the set of candidate graphical elements, based on the set of prediction scores;
 and providing the set of predicted graphical elements in association with the collection of media content items.

14. The system of claim 13, wherein the set of candidate graphical elements includes at least one of an emoticon or an emoji.

15. The system of claim 13, wherein the operations further comprise: tuning the determining the set of prediction scores based on the set of features by adjusting at least one weight used in calculating a prediction score for at least one graphical element in the set of candidate graphical elements.

16. The system of claim 13, wherein the set of features further comprises at least one of a caption or a particular graphical element associated with the collection of media content items.

17. The system of claim 13, wherein the operations further comprise: generating the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on data that provides a Unicode standard description for the first graphical element.

18. The system of claim 13, wherein the operations further comprise: generating the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on co-occurrences of the first graphical element and the at least one textual n-gram with respect to at least one other collection of media content items.

19. The system of claim 13, wherein the set of second mappings maps two or more graphical elements together.

20. A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising: generating corpus data from a set of features of a collection of media content items, 






the corpus data comprising a set of textual n-grams identified in the set of features; determining a set of candidate graphical elements for the collection of media content items based on the set of textual n-grams from the corpus data, based on a set of first mappings that maps at least one textual n-gram in the set of textual n- grams to a first graphical element, and based on a set of second mappings that maps at least the first graphical element to a second graphical element, the second graphical element being determined to be one candidate graphical element in the set of candidate graphical elements; 
determining a set of prediction scores corresponding to the set of candidate graphical elements based on the set of features of the collection of media content items; 



selecting a set of predicted graphical elements, from the set of candidate graphical elements, based on the set of prediction scores; 
and providing the set of predicted graphical elements in association with the collection of media content items.
1. A method comprising: generating, by one or more processors, corpus data from a set of features of a collection of media content items, 
the corpus data comprising a set of textual n-grams identified in the set of features; 
determining, by the one or more processors, a set of candidate graphical elements for the collection of media content items based on the set of textual n-grams from the corpus data, based on a set of first mappings that maps at least one textual n-gram in the set of textual n-grams to a first graphical element, and based on a set of second mappings that maps at least the first graphical element to a second graphical element, the second graphical element being determined to be one candidate graphical element in the set of candidate graphical elements; determining, by the one or more processors, a set of prediction scores corresponding to the set of candidate graphical elements based on the set of features of the collection of media content items; 

selecting, by the one or more processors, a set of predicted graphical elements, from the set of candidate graphical elements, based on the ranking; 
and providing, by the one or more processors, the set of predicted graphical elements in association with the collection of media content items.

2. The method of claim 1, wherein the set of candidate graphical elements includes at least one of an emoticon or an emoji.

3. The method of claim 1, further comprising: tuning, by the one or more processors, the determining the set of prediction scores based on the set of features by adjusting at least one weight used in calculating a prediction score for at least one of the graphical element in the set of candidate graphical elements.

4. The method of claim 1, wherein the set of features further comprises at least one of a caption or a particular graphical element associated with the collection of media content items.

5. The method of claim 1, further comprising: generating, by the one or more processors, the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on data that provides a Unicode standard description for the first graphical element.

6. The method of claim 1, further comprising: generating, by the one or more processors, the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on co-occurrences of the first graphical element and the at least one textual n-gram with respect to at least one other collection of media content items.

7. The method of claim 1, wherein the set of second mappings maps two or more graphical elements together.

8. The method of claim 7, further comprising: generating, by the one or more processors, the set of second mappings mapping two or more graphical elements together based on the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element.

9. The method of claim 7, wherein the determining the set of candidate graphical elements based on the corpus data and further based on the set of first mappings and the set of second mappings comprises replacing at least a graphical element portion of a particular textual n-gram, in the set of textual n-grams, with a particular graphical element according to the set of second mappings to produce a modified textual n-gram, the set of candidate graphical elements including the modified textual n-gram.

10. The method of claim 1, wherein the determining the set of candidate graphical elements based on the corpus data and further based on the set of first mappings comprises replacing at least a term portion of a particular textual n-gram, in the set of textual n-grams, with a particular graphical element according to the set of first mappings to produce a modified textual n-gram, the set of candidate graphical elements including the modified textual n-gram.

11. The method of claim 1, wherein the corpus data further comprises a set of frequency probability scores corresponding to the set of textual n-grams.

12. The method of claim 11, wherein the determining the set of prediction scores corresponding to the set of candidate graphical elements based on the set of features comprises using a term frequency-inverse document frequency (TF-IDF) algorithm to determine the set of prediction scores based Oil the set of frequency probability scores from the corpus data.

13. A system comprising: one or more processors; and one or more machine-readable mediums storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: generating corpus data from a set of features of a collection of media content items, 
the corpus data comprising a set of textual n-grams identified in the set of features; determining a set of candidate graphical elements for the collection of media content items based on the set of textual n-grams from the corpus data, based on a set of first mappings that maps at least one textual n-gram in the set of textual n-grams to a first graphical element, and based on a set of second mappings that maps at least the first graphical element to a second graphical element, the second graphical element being determined to be one candidate graphical element in the set of candidate graphical elements; 
determining a set of prediction scores corresponding to the set of candidate graphical elements based on the set of features of the collection of media content items; 

selecting a set of predicted graphical elements, from the set of candidate graphical elements, based on the ranking; 
and providing the set of predicted graphical elements in association with the collection of media content items.

14. The system of claim 13, wherein the set of candidate graphical elements includes at least one of an emoticon or an emoji.

15. The system of claim 13, wherein the operations further comprise: tuning the determining the set of prediction scores based on the set of features by adjusting at least one weight used in calculating a prediction score for at least one graphical element in the set of candidate graphical elements.

16. The system of claim 13, wherein the set of features further comprises at least one of a caption or a particular graphical element associated with the collection of media content items.

17. The system of claim 13, wherein the operations further comprise: generating the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on data that provides a Unicode standard description for the first graphical element.

18. The system of claim 13, wherein the operations further comprise: generating the set of first mappings that maps the at least one textual n-gram in the set of textual n-grams to a first graphical element based on co-occurrences of the first graphical element and the at least one textual n-gram with respect to at least one other collection of media content items.

19. The system of claim 13, wherein the set of second mappings maps two or more graphical elements together.

20. A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising: generating corpus data from a set of features of a collection of media content items, 
 the corpus data comprising a set of textual n-grams identified in the set of features; determining a set of candidate graphical elements for the collection of media content items based on the set of textual n-grams from the corpus data, based on a set of first mappings that maps at least one textual n-gram in the set of textual n-grams to a first graphical element, and based on a set of second mappings that maps at least the first graphical element to a second graphical element, the second graphical element being determined to be one candidate graphical element in the set of candidate graphical elements; 
determining a set of prediction scores corresponding to the set of candidate graphical elements based on the set of features of the collection of media content items; 

selecting a set of predicted graphical elements, from the set of candidate graphical elements, based on the ranking;
 
and providing the set of predicted graphical elements in association with the collection of media content items.


Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting rejection indicated above is resolved.
Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 would be allowable for the following reason, pending the the resolution of the Double Patenting issues above:
The closest prior art is Boji et al. (US 20170185581 A1) which discloses trained data set that identifies sets of words/phrases (n-grams) and associated emoji (see para. 0032, 0055, 0058, 0065).  Mapping emojis with word/phrases based on the frequency that they appear to together (see para. 0054) and associates probabilities or confidence scores based on such frequency (see para. 0059) and selecting and recommending best emoji in association with text provided (see para. 0065, 0085).  This reference teaches: the following limitations of claims 1, 13 and 20 except for thebased on a set of first mappings that maps at least one textual n-gram in the set of textual n- grams to a first graphical element, 
Other prior art considered, see Attached 892 Form, teaches similar graphical element to text mapping/suggestions, as described in Boji however fails to resolve the deficiency of Boji.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                           06/15/2022